Title: To George Washington from Brigadier General John Neilson, 30 May 1779
From: Neilson, John
To: Washington, George



sir
Elizabeth Town [N.J.] 30 May 1779

I am order’d by his Excellency Governour Livingston with a small number of Militia consisting of about one hundred & twenty Rank & File to this Place for the Protection of the Shore of Essex & Middlesex, before guarded by General Maxwells Brigade, with directions to procure what Intelligence I could from the Enemy and Communicate it to your Excellency; At Colonel Shrieves Departure Yesterday I took the Command, I am Inform’d by a Person from Staten Island last Night, the Whole of their Force, supposed About Eight thousand Men, is Collected at White Plains, one British Regiment Only left in New york, Two Sloops Loaded with Fascines lays in the Harbour opposite the White Hall, A Number of Vessells prepared to take troops on Board reported two thousand for Virginia, Yesterday all the Horses & Waggons on Staten Island were pressed into the Service and sent to New York, The 26th, 37th & one foreign Regiment & Bartons Regiment on Staten Island General Clinton in New York, Genlls Vaughan & Sir William Erskine gone to White Plains—This is the only Intelligence I have yet been Able to Collect, I shall continue while in Service to make what discoveries I can and transmit to your Excellency with the most early Expedition, and Execute as far as in my Power with the few Men under my Command any Instructions I may receive—I have the Honor to be with the greatest Respect your Excellency’s Most Obedient Humble Servant
John Neilson Colo: Comd. Militia
